Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and
the Redacted Material has been separately filed with the Commission,” and places
where information has
been redacted have been marked with (***).

EXHIBIT 10.24T

SEVENTY-THIRD AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

This Seventy-third Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”). CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003, and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment. If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control. Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the Agreement.
Upon execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment. Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

CSG and TWC agree as follows:

 

1.

TWC desires to use, and CSG agrees to provide, CSG Digital Mailbox (“Digital
Mailbox Services”) under the Agreement. Therefore, upon execution of this
Amendment the following changes are hereby made to the Agreement:

 

a)

The “Additional Services” section of Schedule C, “Basic Services and Additional
Services and Associated Exhibits,” of the Agreement shall be amended to include
Digital Mailbox Services, as described in Exhibit C-10, attached hereto
(“Exhibit C-10”); and

 

b)

Schedule C, entitled “Basic Services and Additional Services and Associated
Exhibits,” of the Agreement shall be amended to add the following under
“Additional Services”:  CSG Digital Mailbox—Exhibit C-10

 

2.

CSG and TWC agree that ******* ***. will be the Digital Mailbox Vendor to
provide the Digital Mailbox Services pursuant to this Amendment. The parties
agree, further, that at such time as any additional CSG digital mailbox vendor
is selected by TWC, CSG and TWC shall enter into a subsequent amendment to the
Agreement for such services.

 

3.

Further, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F of the Agreement, “Fee Schedule,” “CSG
SERVICES”, Section III. “Payment Procurement” shall be amended to add a new
subsection G, titled “CSG Digital Mailbox”, to include the following fees for
Digital Mailbox Services:

 

 

G. CSG Digital Mailbox

   

 

Description of Item/Unit of Measure

      

Frequency

   

Fee

CSG Digital Mailbox Services

      

   

   

   

   

   

   

   

1. Implementation Fees (**** *)

      

   

***

   

   

** ****** 

2. ******* Recurring *********** Fees (per ***********) (**** *) (**** *)

      

   

*******

   

$

****** 

3. Customizations (**** *)

      

   

*** *******

   

   

***** 

   

   

   

   

   







--------------------------------------------------------------------------------

 

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

EXHIBIT 10.24T

 

 

Note 1: The parties agree to execute a Statement of Work for implementation of
Digital Mailbox (CSG document no. 2502680).

 

 

Note 2: For purposes of this Amendment, a *********** is defined as the
********** ************ ** ** ********** ********* by CSG to Digital Mailbox
Vendor. TWC will be charged a *********** Fee for each monthly statement
successfully sent by CSG on behalf of TWC to the Digital Mailbox of those
registered Subscribers who have, upon or following such Subscribers’
registration for Digital Mailbox, also suppressed hard paper statements and
elected paperless receipt of statements via Digital Mailbox, as indicated by the
relevant flag on the CSG billing system at the time of the electronic statement
distribution.

 

 

Note 3: The ******* Recurring *********** Fee will be subject to increase
pursuant to Section 5.4 of the Agreement.

 

 

Note 4: Custom formatting and customizations to the standard Digital Mailbox
banner will be at TWC’s contractual development rate.

 

4.

For avoidance of doubt, Participating Affiliates may use and receive Digital
Mailbox without incurring any additional fees hereunder, without any requirement
that such Digital Mailbox service be set forth in any such Participating
Affiliate’s Affiliate Addendum. In addition to TWC’s termination rights set
forth above and in Article 6 of the Agreement, TWC shall also have the right to
terminate any Participating Affiliate’s use of the Interface, if applicable, for
convenience, without notice to CSG.

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

   

 

TIME WARNER CABLE INC. (“TWC”)

   

CSG SYSTEMS, INC. (“CSG”)

   

   

   

   

   

By:

/s/ Rob Roy

   

By:

/s/ Joseph T Ruble

   

   

   

   

   

Name:

Rob Roy

   

Name:

Joseph T. Ruble

   

   

   

   

   

Title:

Group Vice President

   

Title:

EVP, CAO & General Counsel

   

   

   

   

   

Date:

7/29/13

   

Date:

1 August 2013

   

2 / 3

   

   







--------------------------------------------------------------------------------

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

EXHIBIT 10.24T

Schedule C

Exhibit C-10

CSG DIGITAL MAILBOX

CSG Digital Mailbox Description:

CSG Digital Mailbox. CSG Digital Mailbox is a pre-integrated CSG service
offering by which Customers’ Subscribers’ statements will be delivered in a
secure electronic environment to a third party platform so that Customer’s
Subscribers who have registered for Digital Mailbox can receive their statements
and any related documents in a single online location.

TWC will select and retain *** *** or more CSG-certified third party Digital
Mailbox vendors (“Digital Mailbox Vendor”) to provide registered Subscribers
with the ability to receive the Digital Mailbox service over an interface
established and maintained by Digital Mailbox Vendor (“Digital Mailbox
Interface”).

CSG Digital Mailbox will provide Customers’ Subscribers with the following
functionalities via the secure electronic environment provided by Digital
Mailbox Vendor:

 

—

Receive all statements and other documents in a single online location

 

—

Electronically organize and securely store documents with automatic
categorization and unlimited storage

 

—

In accordance with applicable law, suppress paper statements upon registration
or after registration; provided, however, that Subscribers will still have the
ability to print a paper copy of the statements from its digital mailbox.

 

—

Receive alerts and notifications through multiple electronic channels (i.e.,
email, SMS, mobile applications)

By its execution of the Amendment, TWC acknowledges that:

 

 

TWC authorizes CSG to provide Digital Mailbox Vendor with registered
Subscribers’ statements, in accordance with the terms of this Amendment, and
agrees that, following delivery to Digital Mailbox Vendor and subject to the
terms of this Amendment, CSG is not responsible for Digital Mailbox Vendor’s use
of such Subscriber statements and related documents under the terms of the
Agreement. Notwithstanding the foregoing, CSG shall discontinue sending such
Subscriber statements and related documents to Digital Mailbox Vendor upon TWC’s
written request (email is sufficient).

Additional Terms:

 

1.

CSG Termination. CSG can terminate Digital Mailbox upon not less than **********
**** ****’ noticed to TWC if Digital Mailbox Services become unavailable due to
the failure of Digital Mailbox Vendor to provide services

 

2.

Disaster Recovery. Schedule L, Disaster Recovery Plan, of the Agreement is
amended to add Digital Mailbox under the **** ** classification.

 

3.

Support. CSG shall provide support for Digital Mailbox and problems shall be
reported and resolved, in accordance with ******** ***** * as set forth in
Section II of Schedule H of the Agreement. CSG’s support obligations shall
continue through the earlier of (a) termination or expiration of the Agreement
(and any Termination Assistance Period, as defined in the Agreement) or (b) such
time as Participating Affiliate ceases its use of Digital Mailbox services.

 

4.

Use of Connected Subscriber Information. CSG agrees that all Connected
Subscriber information and data accessed through the Digital Mailbox services is
“Confidential Information” of TWC and, except as provided herein, shall be kept
strictly confidential in accordance with the Agreement.

   

3 / 3

   

   

   



--------------------------------------------------------------------------------